UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6566



WILLIAM M. WRAY,

                                              Plaintiff - Appellant,

          versus


K.   TOWNS,    Captain;   CORRECTIONAL   OFFICER
SESSOMS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-745-PJM)


Submitted:    May 30, 2002                   Decided:   June 10, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Wray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William M. Wray appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly we affirm on the reasoning of the

district court.   See Wray v. Towns, No. CA-02-745-PJM (D. Md.,

filed Mar. 20, 2002; entered Mar. 21, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2